               Case 20-10343-LSS        Doc 597     Filed 05/11/20     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

Boy Scouts of America and                          Case No. 20-10343 (LSS)
Delaware BSA, LLC,1                                (Jointly Administered)

                          Debtors.                 Re: Docket No. 481


   CERTIFICATE OF NO OBJECTION TO APPLICATION OF THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS, PURSUANT TO SECTIONS 328 AND
  1103 OF THE BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY
   PROCEDURES 2014 FOR AN ORDER APPROVING THE RETENTION AND
 EMPLOYMENT OF KRAMER LEVIN NAFTALIS & FRANKEL LLP AS COUNSEL
   TO THE CREDITORS’ COMMITTEE NUNC PRO TUNC TO MARCH 4, 2020

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the Application of the Official Committee of

Unsecured Creditors, Pursuant to Sections 328 and 1103 of the Bankruptcy Code and Federal

Rule of Bankruptcy Procedures 2014 for an Order Approving the Retention and Employment of

Kramer Levin Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro Tunc to

March 4, 2020 (the “Application”; D.I. 481) filed on April 23, 2020. The undersigned further

certifies that she has reviewed the Court’s docket in this case and no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the Notice of Application,

objections or responses to the Application were to be filed and served no later than May 7, 2020,

at 4:00 p.m. (Eastern).




1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’
federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, TX
75038.
              Case 20-10343-LSS         Doc 597      Filed 05/11/20       Page 2 of 2




       It is hereby respectfully requested that the proposed form of order in the form as attached

to the Application be entered at the earliest convenience of the Court.

Dated: May 11, 2020                                  Respectfully submitted,
       Wilmington, Delaware
                                                     REED SMITH LLP

                                              By:    /s/ Katelin A. Morales
                                                     Kurt F. Gwynne (No. 3951)
                                                     Katelin A Morales (No. 6683)
                                                     1201 Market Street, Suite 1500
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 778-7500
                                                     Facsimile: (302) 778-7575
                                                     E-mail: kgwynne@reedsmith.com
                                                     E-mail: kmorales@reedsmith.com

                                                     -and-

                                                     KRAMER LEVIN NAFTALIS
                                                       & FRANKEL LLP
                                                     Thomas Moers Mayer, Esquire
                                                     Rachael Ringer, Esquire
                                                     David E. Blabey, Jr., Esquire
                                                     Jennifer R. Sharret, Esquire
                                                     Megan M. Wasson, Esquire
                                                     1177 Avenue of the Americas
                                                     New York, NY 10036
                                                     Telephone: (212) 715-9100
                                                     Facsimile: (212) 715-8000
                                                     E-mail: tmayer@kramerlevin.com
                                                     E-mail: rringer@kramerlevin.com
                                                     E-mail: dblabey@kramerlevin.com
                                                     E-mail: jsharret@kramerlevin.com
                                                     E-mail: mwasson@kramerlevin.com

                                                     Proposed Counsel to the Official Committee
                                                     of Unsecured Creditors




                                               -2-
